EXHIBIT 23.1 Consent of Independent Registered Public Accounting Firm The Board of DirectorsEnzon Pharmaceuticals, Inc.: We consent to the incorporation by reference in the registration statements (Nos. 333-101898, 333-64110, 333-18051, 333-121468, 333-140282, 333-134453, and 333-132467) on Form S-8 and in the registration statement (No. 333-137723) on FormS-3 of Enzon Pharmaceuticals, Inc. of our reports dated March16, 2011, with respect to the consolidated balance sheets of Enzon Pharmaceuticals, Inc. and subsidiaries as of December31, 2010 and 2009, and the related consolidated statements of operations, stockholders equity, and cash flows for each of the years in the three-year period ended December31, 2010 and the effectiveness of internal control over financial reporting as of December31, 2010, which reports appear in the December31, 2010 Annual Report on Form10-K of Enzon Pharmaceuticals, Inc. /s/ KPMG LLP Short Hills, New JerseyMarch 16, 2011
